THE THIRTEENTH COURT OF APPEALS

                                   13-14-00098-CV


                          Texas Department of Public Safety
                                         v.
                                Alejandro Maldonado


                                  On Appeal from the
                  County Court at Law No 1 of Cameron County, Texas
                           Trial Cause No. 2013 CCL 00792


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.



October 9, 2014